Citation Nr: 0814238	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  05-25 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial increased rating greater than 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial increased rating greater than 
20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1964 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in April 2005 and 
February 2006 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  Specifically, in 
the April 2005 rating decision, the RO granted service 
connection for diabetes mellitus with a 20 percent disability 
evaluation, and in the February 2006 rating decision, the RO 
granted service connection for PTSD with a 30 percent 
disability evaluation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2007, the veteran and his wife submitted 
statements regarding his claims on appeal.  There is no 
indication of waiver of RO jurisdiction.  To ensure that the 
appellant's procedural rights are protected, insofar as he is 
afforded the opportunity for RO adjudication in the first 
instance, the Board must return the case to the RO, with the 
new evidence, for its initial consideration.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The veteran testified at his November 2007 hearing that he 
received treatment at the Stigler Medical Clinic for his 
diabetes mellitus.  While records up to August 2006 from this 
clinic have been associated with the claims folder, more 
recent records are not of record.  The veteran also testified 
that he was treated at the VA Medical Center (VAMC) in 
Muskogee, Oklahoma for PTSD.  As VA is on notice that there 
may be additional records that may be applicable to the 
veteran's, these records are relevant and must be obtained. 
38 C.F.R. § 3.159(c) (2007); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  While 
the veteran has been afforded examinations for his 
disabilities (February 2005 examination for diabetes mellitus 
and February 2006 for PTSD), the veteran testified at his 
November 2007 hearing that his symptoms have worsened since 
those examinations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). As the current level of disability is at 
issue, contemporaneous examinations demonstrating the 
veteran's current level of disability for PTSD and diabetes 
mellitus must be conducted.  

Accordingly, the case is REMANDED for the following action:

1.	With any necessary authorization from 
the veteran, the AMC should obtain any 
outstanding medical records from 
Stigler Medical Clinic since August 
2006.  All attempts to secure these 
records must be documented in the 
claims folder.

2.	The AMC should also associate with the 
claims file any outstanding records of 
diabetes and PTSD treatment received at 
the Muskogee VAMC since February 2005.  
All attempts to secure these records 
must be documented in the claims 
folder.  If the records are 
unavailable, that fact should be noted 
and the reasons stated.

3.	Thereafter, the AMC should afford the 
veteran a diabetes mellitus 
examination.  The claims folder and a 
copy of this Remand must be made 
available to the examiner who should 
indicate on the examination report that 
(s)he has reviewed the folder in 
conjunction with the examination.  Any 
indicated studies should be performed 
and the examination report should 
comply with all AMIE protocols for 
rating diabetes mellitus.

4.	In addition, the AMC should afford the 
veteran a PTSD examination.  The claims 
folder and a copy of this Remand must 
be made available to the examiner who 
should indicate on the examination 
report that (s)he has reviewed the 
folder in conjunction with the 
examination.  Any indicated studies 
should be performed and the examination 
report should comply with all AMIE 
protocols for rating PTSD.

5.	Thereafter, the AMC should review and 
readjudicate the claims on appeal, to 
include any evidence received since the 
June 2007 supplemental statement of the 
case (SSOC).  If the benefits sought 
are not granted, the veteran and his 
representative should be provided with 
an SSOC.  An appropriate period of time 
should be allowed for response.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded. Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


